Citation Nr: 0926990	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle to include as secondary to service-connected 
sciatica of the left thigh, residual of shrapnel wound with 
loss of use of the left foot.

2.  Entitlement to service connection for arthritis of the 
left ankle to include as secondary to service-connected 
sciatica of the left thigh, residual of shrapnel wound with 
loss of use of the left foot.

3.  Entitlement to service connection for arthritis of the 
right hip to include as secondary to service-connected 
sciatica of the left thigh, residual of shrapnel wound with 
loss of use of the left foot.

4.  Entitlement to service connection for arthritis of the 
bilateral legs (knees) and feet to include as secondary to 
service-connected sciatica of the left thigh, residual of 
shrapnel wound with loss of use of the left foot.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2008, the Board remanded the issues above to the 
RO for further development in accordance with VA's duty to 
assist.  The development has since been completed and the 
issues are now before the Board for adjudication.

The Board notes that the record on appeal when read liberally 
indicates that a claim has been raised for entitlement to 
service connection for posttraumatic deformity of the 
interior and superior pubic rami of the right pelvis.  This 
issue is referred to the RO for further development and 
initial adjudication. 

The Board also notes that in an April 2009 rating decision, 
service connection for arthritis of the left hip to include 
bursitis associated with the Veteran's left thigh injury 
residuals was granted and a 10 percent disability evaluation 
assigned.  In a May 2009 Written Brief Presentation, the 
Veteran's representative has requested that the Board refer 
the issue of entitlement to an initial higher rating to the 
RO for adjudication as the Veteran contends that a higher 
evaluation is in order.

The issue of entitlement to service connection for arthritis 
of the bilateral legs (knees) and feet to include as 
secondary to service-connected shrapnel wound of the left 
thigh with related sciatica and loss of use of the left foot 
is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of right ankle 
arthritis that is causally or etiologically related to 
service or a service-connected disorder.

2.  There is no competent medical evidence of left ankle 
arthritis that is causally or etiologically related to 
service or a service-connected disorder.

3.  There is no competent medical evidence of right hip 
arthritis that is causally or etiologically related to 
service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  Arthritis of the right ankle was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated, and it is not proximately due 
to or aggravated by a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5017 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307, 3.309, 3.310 (2008).

2.  Arthritis of the left ankle was not incurred in or 
aggravated by active service, nor is it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).

3.  Arthritis of the right hip was not incurred in or 
aggravated by active service, nor is it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection for right and left ankle arthritis and 
right hip arthritis, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Prior to the adjudication of the Veteran's claims, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claims.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the Veteran was afforded VA examinations 
in August 2005 and February 2009 in connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the most recent VA 
examination obtained in this case is adequate as to the issue 
decided herein as it is predicated on a review of the claims 
folder and medical records contained therein; contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and provides an opinion on some of the medical 
questions raised in this appeal.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues that are 
decided in this decision has been met.  38 C.F.R. § 3.159(c) 
(4).   

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

The Veteran contends that he has arthritis in the right and 
left ankles, and the right hip which is related to service or 
to service-connected sciatica residuals of a left thigh 
shrapnel wound.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A review of the service records indicates that the Veteran 
suffered a shrapnel wound to the left thigh in January 1969 
and was treated thereafter.  In June 1971, the Veteran 
underwent surgery to remove the shrapnel from the thigh and 
the post-operation diagnosis was sciatica, post-trauma.  1971 
service treatment records indicate the Veteran was treated 
post-surgery for residual pain and swelling in the left leg 
and underwent physical therapy for rehabilitation of the left 
thigh.  Treatment records also show nerve compression and 
neuritis of the sciatic nerve due to the shrapnel wound.  

The Board notes that the Veteran was granted service 
connection in a May 2003 rating decision for sciatica due to 
the left thigh shrapnel wound.

In August 2005, the Veteran was afforded a VA joints 
examination at which the entire claims file was reviewed.  
The Veteran complained of pain and stiffness in the joints 
and a cramping sensation in the legs, but he reported no 
injury to the joints.  Physical examination showed limitation 
of motion in the bilateral ankles .  The examiner diagnosed, 
in pertinent part, bilateral ankle pain without objective 
findings.  The examiner opined, in essence, that neither the 
right-sided, nor left-sided joint pain was related to the 
Veteran's shrapnel wound to the left thigh.  He stated that 
if degenerative joint disease was present in the Veteran's 
joints, it was not related to the soft tissue injury and 
nerve injury involving the sciatic nerve.

With regard to the hip, the examiner noted limitation of 
motion in the bilateral hips with crepitus in the right hip 
on external rotation.  The diagnosis was degenerative joint 
disease in the right hip manifest by crepitus in the joint.  
No X-ray findings were reported.

In a February 2009 VA examination, the examiner noted that X-
ray findings for the right ankle demonstrated posttraumatic 
deformity of the calcaneus with degenerative changes.  The 
examiner stated that although the Veteran did not describe 
any injury to the right ankle, it is possible that 
degenerative changes in the right ankle may have been 
accelerated by abnormal weightbearing on the right ankle due 
to the left foot drop.  However, the examiner did not further 
examine the right ankle.

Regarding the left ankle, the Veteran complained of pain with 
locking, instability, and swelling.  The Veteran reported no 
injury or surgery on the ankle, but did report undergoing 
physical therapy with minimal relief.  The examiner noted 
that X-ray findings for the left ankle were normal.  The 
examiner noted limitation of motion in the left ankle with no 
radiographic abnormalities.  The examiner stated that he 
could not account for the limitation of motion in the ankle 
and that left ankle examination findings were normal.  

With regard to the right hip, the examiner noted 
posttraumatic deformity of the superior and inferior pubic 
rami of the right pelvis, likely from a prior trauma.  The 
examiner noted that hip X-rays showed no fracture, 
dislocation, or advanced degenerative changes at the hip 
joints.  The examiner diagnosed a posttraumatic deformity of 
the pubic rami but stated that he could not account for the 
deformity. 

Right Ankle

Upon review of the medical evidence of record, the Board 
finds that service connection for right ankle arthritis is 
not warranted.  

Although, the August 2005 VA examiner opined that the 
Veteran's joint pain was not likely related to service, the 
Board notes that the Veteran did not perform X-ray tests, nor 
did he provide supporting rationale for his opinion.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for an opinion 
goes to the weight or credibility of the evidence).  By 
contrast, the 2009 VA examiner provided complete X-ray 
findings and reasoned that it was "possible" that the 
degenerative changes in the right ankle were accelerated by 
abnormal weightbearing on the right ankle due to the left 
foot drop.  The Board notes that the examiner used the word 
"possible" in describing the relationship between the 
Veteran's service-connected left thigh injury residuals and 
the Veteran's right ankle degenerative changes.  The Board 
notes that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  In this regard, at the 
time of the 2009 VA examination, the Veteran indicated that 
he had no injury to the right ankle.  The Board notes, 
however, that a May 2004 VA treatment record indicates that 
the Veteran fractured his right ankle in 1990 after a fall.  
Thus, while the VA examiner provided a rationale for the 
possibility of a relationship between the Veteran's right 
ankle degenerative changes and the Veteran's left thigh 
injury, he clearly was unaware of the Veteran's prior post-
service right ankle fracture.  Notably while he provided a 
similar rationale for the positive nexus between the 
Veteran's left hip bursitis and the Veteran's left foot drop, 
he utilized more definitive language in stating that the 
relationship was 'reasonably expected'; service connection, 
as noted above, was granted for left hip bursitis on a 
secondary service connection basis.  Based on the foregoing, 
the Board therefore finds that the examiner's speculative 
statement is insufficient to establish service connection for 
right ankle degenerative changes.  Essentially, his opinion 
does not rise above pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2008).  Thus, service connection is 
not in order for arthritis of the right ankle.


Left Ankle

Upon a review of the evidence discussed above, the Board 
finds that service connection for left ankle arthritis is not 
warranted.

Aside from the examinations discussed above, post-service 
treatment records are devoid of any evidence of or treatment 
for a left ankle disorder.  The Board notes that there is no 
objective medical evidence of record of a current diagnosis 
of arthritis of the left ankle.  Furthermore, there is no 
diagnosis of a left ankle disorder or arthritis.  The 
existence of a current disorder is the cornerstone of a claim 
for VA disorder compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the interpretations 
of the United States Court of Appeals for Veterans Claims 
(Court) of sections 1110 and 1131 of the statute as requiring 
the existence of a present disorder for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Service records and 
post-service treatment records are absent for any evidence of 
treatment for a left ankle disorder.  Pond, 12 Vet. App. at 
346.  Moreover, there is no competent evidence of a 
relationship between a current left ankle disability and any 
incident of the Veteran's service or any service-connected 
disability.  Although the Veteran contends that he has 
experienced pain in the left ankle which he concludes to be 
arthritis, a 2009 VA examiner found no abnormality or injury 
and made no diagnosis regarding the left ankle.  Degmetich, 
104 F.3d at 1333.  Therefore, in the absence of a current 
diagnosis, the Veteran's claim of service connection for 
arthritis of the left ankle must fail.

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for left ankle arthritis, to include as secondary to a 
shrapnel injury to the left thigh.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Right Hip

Based on a review of the evidence of record, the Board finds 
that service connection for right hip arthritis is not 
warranted.  

Although findings during the 2005 VA examination diagnosed 
degenerative arthritis, these findings were not based on X-
ray evidence and were therefore inadequate.  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
must assess the credibility and probative value of the 
medical evidence in the record); see also Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that the Board may 
appropriately favor the opinion of one competent medical 
authority over another).  By contrast, the 2009 VA examiner's 
findings were based on X-ray evidence which showed no 
arthritis in the right hip.  Therefore, there is no evidence 
of a current diagnosis of right hip arthritis and service 
connection is not warranted. 

The existence of a current disorder is the cornerstone of a 
claim for VA disorder compensation.  See Degmetich, supra.  
Service records and post-service treatment records are absent 
for any evidence of treatment for or valid diagnosis of right 
hip arthritis.  Pond, 12 Vet. App. at 346.  Moreover, there 
is no competent evidence of a relationship between a current 
right hip disability and any incident of the Veteran's 
service or any service-connected disability.  Although the 
Veteran contends that he has experienced pain in the right 
hip which he concludes to be arthritis, a 2009 VA examiner 
found no arthritis in the right hip.  Degmetich, 104 F.3d at 
1333.  Therefore, in the absence of a current diagnosis, the 
Veteran's claim of service connection for arthritis of the 
right hip must fail.

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, supra; Espiritu, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for right hip arthritis, to include as secondary to a 
shrapnel injury to the left thigh.  See Gilbert, supra.


ORDER

Service connection for right ankle arthritis is denied.

Service connection for left ankle arthritis is denied.

Service connection for right hip arthritis is denied.


REMAND

Unfortunately, the Board finds a remand, as to the remaining 
issues is necessary in this case.  

In November 2008, the Board remanded the issues on appeal to 
the RO for further development.  Specifically, the Board 
remanded the issues for a new VA examination to determine 
whether there was X-ray evidence of arthritis is the 
Veteran's hips, legs (knees), ankles, and feet, and the 
etiology of such.  The Board remand requested that the VA 
examiner conduct a thorough VA joints examination, including 
X-rays, and to provide a medical opinion regarding service 
connection and aggravation where the joint showed arthritis.  

The Veteran was afforded a VA joints examination in February 
2009.  At that time, the Veteran complained of pain in his 
left shoulder, left hip and left ankle.  Therefore, although 
the issues on appeal include the right lower extremity 
including the hip, leg (knee), ankle and foot and the Veteran 
has complained of symptomatology associated with these joints 
(see August 2005 substantive appeal), these joints were not 
examined.  X-rays of the bilateral hips, and ankles were 
taken, however.  No X-rays were taken of the bilateral knees 
or feet.  Therefore, X-ray findings for the bilateral knees 
and feet should have been set forth in the 2009 VA 
examination and requested opinions rendered.

Because the examination report did not contain crucial 
information necessary to adjudicate the Veteran's appeal, the 
Board finds that the claim must be remanded and a new VA 
examination provided the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination of his bilateral knees and 
feet.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  X-ray examinations for 
the bilateral knees and feet should be 
completed.  

    The examiner should respond to the 
following:
    
a.  Indicate whether there is X-ray 
evidence of arthritis of the left or 
right knee and/or the left or right 
foot.

b.  If the Veteran has arthritis of any 
of the examined joints (bilateral knees 
or feet), based on a review of the 
claims file and any examination 
findings, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
arthritis is proximately due to, or the 
result of, the service-connected 
shrapnel wound of the left thigh with 
related sciatica and loss of use of the 
left foot, or whether the claimed 
disabilities are otherwise related to 
the Veteran's military service.  

c.  The examiner should also opine as 
to the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current arthritis of the bilateral 
knees or feet is permanently aggravated 
by the Veteran's service-connected 
shrapnel wound of the left thigh with 
related sciatica and loss of use of the 
left foot.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

In formulating the medical opinion, the 
examiner is asked to consider that the 
phrase "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

The examiner should also note that 
"aggravation" is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  If the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


